Citation Nr: 0317785	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-20 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a hiatal hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

George E. Guido Jr.,  Senior Counsel 


REMAND

The veteran had active duty from November 1989 to September 
1997. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama 

There have been significant procedural changes in the law 
that need to be addressed before the Board can decide the 
merits of the claim.  In 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted and modified VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
No document of record, including the Board's March 2003 
letter, meets the specific notice requirements erected by the 
VCAA.  Quartucccio v. Principi, 16 Vet. App. 183 (2002).  

Also, after the Board obtained additional evidence that was 
not submitted by the veteran, the United States Court of 
Appeals for the Federal Circuit held that when additional 
relevant evidence is obtained by the Board that was not 
initially considered by the RO, the Board must refer the 
evidence to the RO for review unless this procedural right is 
waived by the appellant.  Disabled Am. Veterans v., Sec'y of 
Veteran Affairs, 327 F.3d 1339 (Fed. Cir. 2003)  

In order to comply with the changes in the law, the case is 
remanded to the RO for the following actions:  

1.  Ensure compliance with the duty to notify and 
the duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, codified in part at 
38 U.S.C.A. §§ 5103, 5103A.  The duty to notify 
includes notice that VA will obtain records of 
Federal agencies, including VA records, the veteran 
identifies; and that she is responsible for 
identifying and submitting records from State or 
local governments, private health-care providers, 
current or former employers and other non-Federal 
governmental sources, unless she signs a release, 
which would authorize VA to obtain them.  

2.  After completion of the development, review all 
the evidence of record since the issuance of the 
statement of the case, including the January 2003 
VA examination report.  Then adjudicate the claim, 
if the benefit sought is denied, furnish the 
veteran and her representative a supplemental 
statement of the case. 

Thereafter, the case should be returned to the Board.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





